 In the Matter Of INDEPENDENT PNEUMATIC TOOL CO., A CORPORATION,and CoCHIsE ROCK DRILL MANUFACTURING CO., A CORPORATIONandSTEELWORKERS ORGANIZING COMMITTEE and AMALGAMATED Asso-CIATION OF IRON, STEEL & TIN WORKERS OF NORTH AMERICA, LOCALNo. 1716Case No. C-752.-Decided September 6, 1939Tool Manufacturing Industry-Interference, Restraint, and Coercion:postingmisleading statements inferring Union demanded closed shop and contemplatedincrease in dues without members' consent ; discreditingUnion-Unit Appro-priate for Collective Bargaining:production employees, exclusive of clericaland salaried employees and supervisors and foremen with authority to hire,lay off, or discharge; no controversy asto-Representatives:proof of choice:majority received by Union in consent election presumed to continue in absenceof proof tocontrary-Collective Bargaining:refusal to recognize Union as acontracting party, despite willingness to negotiate with Union ; refusal to enterinto normal form of collective agreement, I. e., a written contract between theemployer and representatives of employees, naming parties and signed by each,irrespective of terms proposed or understanding had with the Union ; bad faithin other respects ; employer ordered to embody understanding, if reached, inwritten signed agreement if requested to do soby Union-Discrimination: asto tenure of employment : discharge for union membership and activity ; chargesof, dismissed as to oneemployee-Reinstatement Ordered:employee dischargedfor union activity-BackPay:awarded employee discharged for union activity ;monies received by employee for work performed upon Federal, State, county,municipal, or other work-relief projects to be deducted and paid over to agencywhich supplied funds for saidprojects-Complaint:dismissed against parent ofwholly owned subsidiary corporation.Mr. David Persinger,for the Board.Latham, Watkinsc6Bouchard,byMr. Paul R. Watkins,of LosAngeles, Calif., for the respondents.Mr. Eugene R. Thorrens,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the Steel Work-ers Organizing Committee, herein called the S. W. O. C., the NationalLabor Relations Board, herein called the Board, by Towne Nylander,15 N. L. R. B., No. 16.106 INDEPENDENTPNEUMATIC TOOL Co.107Regional Director for the Twenty-first Region (Los Angeles, Cali-fornia), issued a complaint, dated May 4, 1938, against the respond-ents, Independent Pneumatic Tool Co., Aurora, Illinois, herein calledIndependent, and Cochise Rock Drill Manufacturing Co., Los An-geles,California, herein sometimes called Cochise, a wholly ownedsubsidiary of Independent, alleging that the respondents had engagedin and were engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.The complaint alleged in substance that the respondents dischargedJohn Payne on or about October 8, 1937, and Robert Knoles on orabout October 22, 1937, and thereafter refused to reinstate them, forthe reason that they joined and assisted the Amalgamated Associa-tion of Iron, Steel & Tin Workers, Local No. 1716, affiliated with theSteelWorkers Organizing Committee, herein called the Union, andengaged in union activities with other employees; that on or aboutDecember 13, 1937, and at all times thereafter, the S. W. O. C. repre-sented a majority of the respondent Cochise's employees in an appro-priate unit; that on or about January 7, 1938, and at all times there-after, the respondents refused to bargain in good faith with the S. W.O. C.; that on or about January 14, 1938, and on various dates there-after, the respondents met with a committee of the S. W. O. C. andreached an agreement on certain matters' respecting rates of pay,wages, hours of employment, and other conditions of employment,but refused to embody said agreement in a written contract or to enterinto any agreement with the S. W. O. C.; that on or about January15, 1938, and on many and various dates tlereafter, the respondentsdirectly informed employees who had designated the S. W. O. C. asbargaining representative of the progress of the negotiations carriedon between the respondents and the S. W. O. C. and, by the informa-tion given the employees, misled them and disparaged the S. W. O. C.;and that by the aforesaid acts, and by other acts, the respondents inter-fered with, restrained, and coerced their employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Copies of the complaint, accompanied by notices of hearing thereon,were duly served upon the respondents, the S. W. O. C., and the Union.On May 10, 1938, the respondents filed a joint answer, denying thejurisdiction of the Board and that the respondents had engaged inany unfair labor practices.The answer further alleged that the Inde-pendent had nothing to do with the matters on the basis of whichthe unfair labor practices are charged.Pursuant to notice, a hearing was held in Los Angeles, California,on May 12 and 13, 1938,. before Jesse E. Jacobson, the Trial Examiner 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDduly designated by the Board. The Board and the respondents wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to'introduce evidence bearing on the issues was afforded all parties.Dur-ing the course of the hearing the Trial Examiner made several rul-'ings on motions and on objections to the admission of evidence.TheBoard has reviewed these rulings and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.At the close of the hearing the Trial Examiner granted the re-spondents' request for permission to file a brief and after the termina-tion of the hearing the respondents submitted a brief to the TrialExaminer.Thereafter the Trial Examiner filed his Intermediate Report, dated.June 25, 1938, finding that the respondent Cochise had engaged in andwas engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the Act and that the respondent Independent had not engagedin such unfair labor practices.He recommended that the respondentCochise be ordered to cease and desist from its unfair laborpractices;to offer Robert Knoles reinstatement with back pay; upon request,to bargain collectively with the S. W. O. C. and, if any understandingwas reached, to embody such understanding in a written signed agree-ment for a definite term, to be agreed upon, if requested to do so bythe S. W. O. C. He further recommended that the complaint be dis-missed in so far as.it alleged that the respondent Cochise had dis-^criminated with respect to John Payne and in so far as it alleged thatthe respondent Independent had engaged in unfair labor practices.On July 16, 1938, the respondent Cochise filed exceptions to theIntermediate Report and requested oral argument before the Board.Neither the S. W. O. C. nor the Union filed exceptions. After oralargument was scheduled, the Board was advised by the respondent-Cochise that it desired to waive the privilege of orally arguingthe case before the Board.Upon notice to all parties, the Boardthereupon canceled the hearing previously set for the purpose of oral.argument.The Board has considered the exceptions to the Intermediate Re-port and in so far as the exceptions are inconsistent with the find-ings, conclusions, and order set forth below, finds them to be with-out merit.As noted above, the Trial Examiner recommended that the coin-plaint be dismissed in so far as it alleged that the respondent Inde-pendent had engaged in unfair labor practices.No exceptions werefiled with respect to this recommendation.Nor was any evidenceintroduced at the hearing showing that the respondent Independent INDEPENDENT PNEUMATICTOOL CO.109exercised any control over or participated in the matters covered bythe complaint.We shall dismiss the complaint in so. far as it per-tains to the respondent Independent and shall hereinafter refer toCochise as the respondent.After the filing of the Intermediate Report all parties entered into,a stipulation with respect to the business of the respondents:The,Board hereby orders that such stipulation be made part of the recordas Board Exhibit No. 9.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Cochise Rock Drill Manufacturing Co., is a Cali-fornia corporation engaged at its plant in Los Angeles, California,.in the manufacture of rock drills, paving breakers, and other products.During 1937, it purchased almost all its raw materials in the State-products outside California.The total value of the finished products;sold by the respondent during 1937 amounted to approximately $285,-000.Since January 1, 1938, the respondent has sold all its finishedproducts, amounting to $55,697.32 for the first approximately 41/2.:months of the year, in California to Independent Pneumatic Toolrespondent and which operates a plant at Aurora, Illinois.The In-dependent Pneumatic Tool Company in turn shipped approximately50 per cent of such products outside the State of California duringthe period from January 1 to May 12, 1938.H. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee consists of a group of per-sons designated by the Committee for Industrial Organization for-the purpose of organizing workers in the steel industry along indus-trial lines.A copy of a "Memorandum of Agreement" between the-S.W. O. C. and the Amalgamated Association of Iron, Steel & TinWorkers was introduced into evidence. It provides for the estab-lishment of the S. W. O. C., which has "power to handle all mattersrelative to the organizing campaign, other than the issuance ofcharters."It further provides that "The Committee and the officers.of the Amalgamated Association shall have the exclusive power to,deal with steel companies in order to reach agreements ..."Amalgamated Association of Iron, Steel &. Tin Workers, Local No.1716, admits to membership all the production employees of the re-spondent at its Los Angeles, California, plant, exclusive of clerical 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and supervisory employeeswhohave the authority to hireand discharge.Employees who join either Local No. 1716 or theS.W. 0. C.are, for all practical purposes,members of both LocalNo. 1716 and the S.W. 0. C.We findthatAmalgamated Association of Iron, Steel& Tin Work-ers, Local No. 1716, and the S. W. 0. C. are labor organizations.III.THE UNFAIR LABOR PRACTICESA. The refusalto bargain collectively and other acts of interference,restraint,and coercion1.The appropriate unitThe complaintalleges that all the production employees of therespondent at its Los Angeles plant, exclusive of clerical employees,salaried employees,and supervisors and foremenwith authority tohire,lay off,or discharge,constitutea unit appropriate for the pur-poses of collective bargaining.All the employeesin such unit areeligible to membershipin the Union.No evidence,was offered at thehearing to show that such unit is inappropriate.We find that all the productionemployeesof therespondent at itsLos Angeles plant,exclusive of clerical employees,salaried employees,and supervisors and foremenwith the authority to hire, lay off, or-discharge,constitute a unit appropriatefor the purposesof collectivebargaining with respect to rates ofpay, wages, hours of employment,and other conditionsof employment, and that saidunit insures to-employees ofthe respondent the full benefit of their rightto self-organization and to collectivebargaining and otherwiseeffectuates thepolicies ofthe Act.2.Representation by the S. W. 0. C. of a majority in the appropriateunitPursuant to an agreementreached by the S. W. 0. C. and therespondent,the Regional Directorof theBoard forthe Twenty-firstRegion conducted on December7, 1937,an election among the em-ployees of the respondentin the unit which we have found to beappropriate to determinewhether or not such employees desired theS.W. 0. C. as theirrespresentativefor the purposes of collectivebargaining.Sixty-three employees voted in theelection andthirty-nine casttheir ballotsin favor ofthe S.W. O. C. as bargaining repre-sentative.There wasno showingat the hearing of any change in thedesires of the employees respecting representation subsequent to theelection of December 7.We find that on December7, 1937, andat all times thereafter, theS.W. 0. C.was theduly,designated representative of a majority of INDEPENDENT PNEUMATIC TOOL CO.111.the employees in the appropriate unit, and, pursuant to Section 9(a) of the Act, was the exclusive representative of all the employeesin such unit for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.3.The refusal to bargain and other acts of interference, coercion, andrestraintDuring the latter part of April 1937, organizational activities werebegun among the employees of the respondent and the Union was or-ganized about May 30, 1937.At a meeting of the Union held aboutMay 30, 1937, officers were elected and a committee was designated tomeet with the management.About 10 days thereafter, the commit-tee was asked by Bart Rudolph, the respondent's superintendent, tomeet with A. H. Skaer, the respondent's president. In response tothis request, the committee met with Skaer and Rudolph at theformer's office.J. O. O'Rourke, a member of the committee, testifiedthat "When we went in he (Skaer) just asked us what the idea was ofjoining-getting the union in there instead of just forming a griev-ance committee in the shop and then coming in to see him if therewas any complaint" and that Skaer stated that "he didn't think thatwe needed a union around the place, that all we would have to dowould just simply, when we had a complaint, come in and see him."Skaer's version of the remarks which he made to the committee dif-fers in substance but little from O'Rourke's account.Skaer testifiedthat he stated to the committee "if you men or any of our employeeshave any differences or feel that you haven't been properly taken careof in an agreeable way, come and tell me. . . I don't understandwhy you want some outside force representing you.You are intelli-gent men and can tell me what you have in your minds... You mencan belong to any union you want to but as intelligent men can't youtellme or tell Mr. Rudolph and he can tell me what you have in.mind, what it is you want, what it is you feel needs correcting and ifit is correctable we will do so within the power of our ability." The-committee replied that "they thought they would be better representedhaving a union than having a committee appointed and then waiting,on the committee that way."In August 1937, the S. W. O. C. presented to. the respondent a pro-posed contract which Skaer agreed to take under advisement.Therecord does not show the course of negotiations during the next 3months other than that the respondent did not accept the proposedcontract but agreed to the holding of the consent election in December1937..+ 112DECISIONSOF NATIONALLABOR RELATIONS BOARDFollowing the consent election, the S.W. O. C. requested therespondent to enter into negotiations and conferences were held onJanuary 25, February 2, and February 11, 1938.At the conferences,the S. W. O. C. was represented by a committee of employees and KenHunter, a S. W. O. C. representative, and the respondent was repre-sented by Skaer and Paul Watkins, an*attorney.During the confer-ences,l the discussion involved primarily a consideration of the variousprovisions of the proposed contract which the S. W. O. C. submitted tothe respondent in August 1937.The respondent indicated its approvalof certain provisions, rejected others, and promised to give furtherconsideration to demands with respect to wages, rates, hours of em-ployment, and the establishment of a system for the handling of griev-ances.At the conference on February 11 the respondent's,representatives stated, however, that any agreement which might bereached would be between the respondent and its employees ratherthan between the respondent and the S. W. O. C. They stated thatthe respondent would insist upon that form of agreement because "theAct ... does not compel any agreement" and because collective bar-gaining contracts, like other types of contracts, should be signed by theprincipals.Hunter advised Watkins and Skaer that an agreementsuch as proposed by the respondent was not satisfactory, but agreed toWatkins' suggestion that the respondent prepare and submit counter-proposals to the proposals which the S. W. O. C. had previously sub-mitted to the respondent.At the close of the conference on February11 the conferees decided not to fix any definite date for a further con-ference but to fix such date after Hunter had considered the respond-ent's counterproposals.On Monday, February 14, 1938, Watkins sent to Hunter a document.captioned "Agreement of Cochise Rock Drill Manufacturing Com-pany with its employees."Although termed an "agreement" thedocument bore a place for the signature only of the respondent. It.set forth specified terms and conditions of employment "effective im-mediately and to continue in effect until such time as general economicor other conditions beyond our control make changes necessary, unless-the covenants hereof are theretofore violated by the employees." Itfurther provided that "until the company is notified to the contraryby the employees or until it is determined whether or not the NationalLabor Relations Act (Wagner Act) has jurisdiction over the company,.the company will recognize the Steel Workers Organizing Committeeon behalf of Lodge No. 1716 of the Amalgamated Association of Iron,Steel and Tin Workers of North America as the sole collective bargain-ing agency for its employees ..."'A transcript of the three conferences was made by a stenographer employed by therespondent.By stipulation of the parties,the transcript was introduced in evidence atthe hearing. INDEPENDENTPNEUMATICTOOLCO.113On February 14, 1938, Watkins also sent to Hunter a letter, statingthat "If I don't hear from you one way or- the other during the week,Mr. Skaer will put the agreement in effect the early part of nextweek."On the following Friday, February 18, the respondent posted onthe plant bulletin boards a notice addressed "To The Employees ofCochise Rock Drill Manufacturing Company" and copies of the"agreement" which had been sent to Hunter on February 14. Thenotice referred to the posting of "an agreement between the companyand the employees" and stated that such "agreement sets forth thepolicy of the company and the agreement with the employees." Thenotice then further stated, among other things, that the respondenthad met with Hunter as representative of the S. W. O. C. and certainnamed employees; that a complete record of the negotiations had beenmade and was available for examination; that the respondent hadcarefully considered the requests made by Hunter and had made asmany concessions as were possible and practical; and that Hunterhad made certain requests which would not be granted.The noticethen discussed in detail what were declared to be the more importantrequests of Hunter which were rejected.The notice stated in thisregard that Hunter had asked the respondent to adopt a check-off andthat "it was developed in our meeting with Mr. Hunter that dues maybe increased without your consent" ; z that Hunter had requested anagreement with the S. W. O. C., whereas "the management is notrequired to enter into any agreement whatsoever" and feels "that anagreement should be made with its employees embodying the con-cessions it has made in bargaining" ; that "at innumerable times inthe meetings with Mr. Hunter he suggested that the Company enterinto a `closed shop' agreement with the Union" and that "this themanagement will not do." 3By letter dated February 19, 1938, Hunter advised Watkins that the"counter proposal offered as an agreement is fundamentally unsatis-factory to the Steel Workers Organizing Committee ... if you feelthe Cochise management is adamant on the point of not signing anagreement. with the S. W. O. C. (rather than "the employees") we willbe obliged to lay the problem before the National Labor RelationsBoard ..."2 At the conference on February2, 1938, Hunter stated,in response to an inquiry byWatkins, thatthe dues could be changed by a majority vote of theUnionor by majorityvote of delegates representing local unions assembled at a S.W. 0. C. national conventionfor an increase in dues of all the Amalgamated locals.3The contract proposed by the S.W. 0. C. contained no provision for a closed shop.AlthoughHunter mentioned the possibility of a closed shop as an answer to the re-spondent's insistence that a procedure for the presentation of grievances be establishedfor non-unf on employees as well as for union members,the statementthat at innumerabletimes in the meetings. Hunter suggested a "closed shop"was without foundation in fact. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollective bargaining, as contemplated by the Act, is a' procedurelooking toward the making-of a collective agreement by the employerwith the accredited representatives of its employees touching wages,hours of service, and other working conditions of its employees 4Theduty to bargain collectively which the Act imposes upon employershas as its objective the establishment of such contractual relationship.°We have held that this duty is not limited to a meeting or discussionof terms with the employees' representatives.The duty encompassesan obligation to enter into discussion and negotiation with an openand fair mind and with a sincere purpose to find a basis of agreementconcerning the issues presented,° to make contractually binding theunderstanding upon the terms reached,7 and, under ordinary circum-stances,,to reduce that obligation to the form of a signed written agree-ment if requested to do so by the employees' representatives.8Manifestly, the respondent has not fulfilled its duty to bargaincollectively with representatives of its employees.The attitude andposition which the respondent's representatives assumed at the Feb-ruary 11 conference, and at all times thereafter, clearly show that therespondent did not at any time negotiate, nor did it intend to nego-4Matter of H. J. Heinz CompanyandCanning and Pickle Workers, Local Union No.325,affiliatedwith Amalgamated Meat Cutters and Butcher Workmen of North America,American Federation of Labor,10 N. L. R. B.963;Matter of Inland Steel CompanyandSteelWorkers Organizing Committee and Amalgamated Association of Iron,Steel, andTin Workers of North America,Lodge Nos.64,1010, and 1101, 9N.L.R. B.' 783;Matterof St. Joseph Stock Yards CompanyandAmalgamated Meat Cutters and ButcherWork-men of North America,LocalUnion No. 159, 2 N.L.R. B. 39.InConsolidated Edison Company of New York, Inc.,etat.v.National Labor RelationsBoard, et at.,305 U. S. 197,236, the SupremeCourt of theUnited States said :The Act contemplates the making of contracts with labor organizations.Thatis the manifest objective in providing for collective bargaining.InNational Labor Relations Board v. The Sands Manufacturing Company,306 U. S. 332,59 S. Ct.508, 513-14, that Court said :The legislative history of the Act goes far to indicate that the purpose of thestatute was to compel employers to bargain collectively with their employees to theend that employment contracts binding on both parties should be made.5 See cases cited In footnote 4.Matter of Globe Cotton MillsandTextileWorkers Organizing Committee,6 N. L. R. B.461, order enforced inGlobe Cotton Mills v. National Labor Relations Board,103 F. (2d)91 (C. C. A. 5th) ;Matterof S. L.Allen d Company,Inc., a CorporationandFederalLabor UnionLocal No.18526,1N. L. R. B. 714,order enforced(C.C,A. 3d) C. C. H.Labor LawService, par.18989;Matter of KnoxvillePublishingCompanyandAmericanNewspaper Guild,the Knoxville Newspaper Guild,12 N. L.R. B. 1209.''Matter of St. Joseph Stock Yards CompanyandAmalgamated Meat Cutters andButcherWorkmen of North America,Local UnionNo.159,2N. L. R.B. 29;Matter ofSigmund Freisinger,doing business under the name and styleof North RiverYarn DyersandTextileWorkers Organizing Committee,10 N. L. R. B. 1043 ;Matter of HarrySchwartzYarn Co. Inc.andTextileWorkers Organizing Committee.12N.L.R.B.1139.See alsoMatter of Inland SteelCompanyandSteelWorkersOrganizingCommitteeand AmalgamatedAssociationof Iron,Steel, andTinWorkersof North America, LodgeNos. 64, 1010,and 1101,9 N. L. R. B. 783.sMatter of H. J. Heinz CompanyandCanning and PickleWorkers,Local Union No.325,affiliatedwith Amalgamated Meat Cutters and ButcherWorkmen of North America,American Federation of Labor,10 N. L. R. B.963;Matterof Inland Steel CompanyandSteelWorkers Organizing Committee and AmalgamatedAssociationof Iron,fiteel,and TinWorkers of North America, LodgeNos.64, 1010, and 1101,9 N.L. R. B. 783. INDEPENDENTPNEUMATICTOOL CO.115tiate, with the representatives of its employees as required by the Act.Although the Act requires that the respondent, in entering into theconferences, accept fully the procedure of collective bargaining therespondent was not ready to do so.From the outset its intention andpurpose were to make no binding agreement with the S. W. 0. C., irre-spective of what terms were proposed or understanding reached.,, Therespondent has advanced no persuasive reason, nor do we see any, forits unwillingness to enter into an agreement with the S. W. 0. C.Wehave already noted that at the February 11 conference the respondent'srepresentatives stated that, although the respondent was, unwilling toenter into any agreement with the S. W. 0. C. as the representativeof its employees, it was willing to sign an agreement with its em-ployees on the basis of any understanding reached in the conferenceswith the S. W. 0. C. It is clear, however, that the respondent didnot thereby fulfill its duty to bargain collectively 10The notice whichthe respondent posted on February 18 left no doubt that the respond-ent intended to adhere strictly to its refusal to enter into a bindingagreement with the S. W. 0. C. and thus not to bargain collectively.We think it clear that the respondent has not only refused to bar-gain collectively within the meaning of the Act and thereby interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed by the Act, but that it has by other acts set forth aboveso interfered with, restrained, and coerced its employees.The state-ments which Skaer made to the committee of the Union shortly afterMay 30, 1937, were clearly designed to discourage membership in any"outside" organization.The posting of the notice to employees onFebruary 14, 1938, can likewise be considered only as an act tendingto discredit the S. W. 0. C.. and interfere with the self-organization ofthe respondent's employees.It was posted at a time when the S. W.0. C. was attempting to bargain collectively as the duly designated9InMatter of Globe Cotton MillsandTextileWorkers Organizing Committee,6 N. L.R. B. 461, we said :If the employer adheres to a preconceived determination not to enter into anyagreement with the representatives of his employees...then his meeting anddiscussing the issues with them,however frequently,does not fulfill his obligationsunder the Act.10 InMatter of Louisville Refining CompanyandInternationalAssociation,Oil Field,Gas and Refinery Workers of North America,4 N. L. R.B. 844, we said :An employer cannot under the Act refuse to recognize duly designated repre-sentatives of his employees for the purposes of contracting any more than for thepurposes of negotiating.He must accept his employees' representatives as suchthroughout the entire process of collective bargaining.InMatter of American Numbering Machine CompanyandInternational Association ofMachinists, District#15,10 N. L. R. B. 536, we held similarly, saying:The refusal to enter into an agreement,oral or written, with a labor organiza-tion, although the labor organization may have negotiated the agreement,and theinsistence that individual employees only sign the agreement,inevitably weakensthe labor organization by depriving it of the credit for its achievements. 116DECISIONSOF NATIONAL LABOR RELATIONS BOARDrepresentative of the respondent's employees and constituted a clearmanifestation that the respondent intended to deal directly with theemployees rather than the employees' chosen representatives.More-over, the statements in the notice were not only such as to indicateclearly the respondent's opposition to the S. W. O. C., but were in anumber of instances of a definitely misleading character.-We find that the respondent by refusing on February 11, 1938, andat all times thereafter,to enter into any agreement with the S.W. O. C.,irrespective of what terms might be proposed by or understanding hadwith the S.W. O. C., did on February 11, 1938, and at all times there-after, refuse to bargain collectively with the S. W. O. C. as the repre-sentative of its employees in the appropriate unit in respect to ratesof pay, wages, hours of employment,and other conditions of employ-ment.We also find that by such refusal and by the other acts set forthabove, the respondent has interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed by Section 7 of theAct.B. The alleged discriminatory dischargesJohnR. Paynewas employed by the respondent on November 30,1936, as a lathe operator in the production department.He was admit-tedly an efficient workman, but somewhat slow.After 2 or 3 monthsin the production department,he was transferred to experimental-work and later to'salvage work.This work involved use of the lathebut speed was not as essential as in the production department.Payne joined the Union when it was organized on May 30, 1937,,and wore a C. I. O. button in the plant.He was not,however, active inunion affairs. -About the first part of October 1937, the respondent found it neces-saryto reduce its force because oflack of workresulting from business-conditions.About 25 employees were laid off, including Payne and,one other lathe operator.The respondent retainedin its employ-three lathe operators,all of whomhad less seniority than Payne andone of whom had been employed only a short period of time. Therecord does not disclose whether or not the lathe operators retainedby the respondent were members of the Union.Various supervisory employees testified on behalf of the respondentthat the three lathe operators who were retained could operate ma-chines in addition to the lathe and that Payne was not able to do so.Bart Rudolph, the respondent's superintendent,testified that it wasfelt necessary in reducing the force to retain only those lathe operatorswho could likewise operate other machines.He further testified thathe was influenced in his decision to lay off Payne by the slowness withwhich he performed his work.Payne didnot deny that he had onu SeeMatter of Yale & Towne Mantufactivring CompanyandUnited Electrical and Radio"Workcrs of America, LocalNo. 2:27, 10 N. L. R. B. 1321. INDEPENDENT PNEUMATIC TOOL CO. ,117various occasions been warned about his slowness,but testified that hewas able to operate other machines and that he had worked on a hand-milling and a drill press for short intervals while employed in thesalvage department.The record shows in this connection that shortlyprior to Payne's lay-off Rudolph had asked him concerning his ex-perience in handling a milling machine and that Payne replied thathe preferred to operate the lathe inasmuch as he had not worked on amilling machine for a long time.During the period from October 1931 to the time of the hearing,the respondent laid off 24 additional employees,4 of whom were there-after recalled to employment,and 6 employees quit.There is ^noshowing that any new employees were hired during this period.Shortly after the lay-off in October, the respondent discontinued itsseparate salvage department,where Payne had worked, and madesalvaging an additional duty of the production employees.Underall the circumstances,and particularly in view of the factthat Payne was not active in the Union,we think it has not been estab-lished that the respondent discriminated against him because of hisunion affiliation or activity.We find that the respondent has not dis-criminated against Payne in regard to his hire and tenure of employ-ment, thereby discouraging membership in a labor organization.Robert Knoleswas employed by the respondent on November 1,1935, and worked as a welder from that date until October 22, 1937.He was not assigned to any foreman but worked directly underRudolph, the plant superintendent. ^He joined the S. W. O. C. at thefirstmeeting of the Union on May 30, 1937,and was on that date.elected financial secretary of the Union 12During a visit at Knoles' home on the day,a Sunday, followingMay 30,13Rudolph discussed the Union with Knoles and asked whetherthe Union intended to call a strike.On the next day at the shop,Rudolph asked Knoles whether the Union had elected officers andstated "The only reason I asked you that is because I know you are onour side."Knoles informed Rudolph that the Union had electedofficers but gave no indication that he held any office.On October 21, 1937, Knoles, who had prior thereto been chosen tofill a vacancy on the union committee, went with the committee toconfer with Skaer. It was the first occasion on which Knoles hadconferred with the respondent's officials as a member of the unioncommittee.He was notified of his discharge on the following day.The respondent contends that Knoles'discharge was the result ofhis inattention to work, misconduct,and insubordination.Supervisory"As noted in Section II above, membership in the S. W.O. C: was tantamount tomembership in the Union."Knoles and Rudolph,friends of long standing,had worked together in Denver, Colo-rado,prior to their employment with the respondent,and prior to a disagreement in thespring of 1937 frequently visited each other at their homes.199549-39-vol. 15-9 118DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees described Knoles in their testimony as a welder of excellentability'14 but claimed that in the spring of 1937, after Rudolph orderedKnoles to reduce the amount of overtime he worked, Knoles assumedan attitude of indifference toward his work, on occasions bore anexpression of displeasure on his face, and often walked in a leisurelymanner.However, there is no convincing evidence that such conductinterfered with his work or that Knoles was warned concerning hisalleged shortcomings, except on one undated occasion when Rudolphmade a passing inquiry as to why Knoles appeared "surly."The respondent further claims that Knoles was guilty of insub-ordination in refusing to surrender certain plant keys in his possessionand in calling the superintendent an indecent name when the keyswere demanded.At the hearing Knoles specifically denied thesecharges.For at least 6 months prior to Knoles' dismissal, he kept all welding .equipment in his charge under lock in accordance with specific in-structions which Rudolph personally issued to him.Knoles kept thewelding-equipment keys in his desk drawer at the plant and the keyto the drawer on his person. In June 1937 Rudolph instructed Fore-man Wiley, who was in charge of raw materials and maintenancework, to obtain duplicates of all keys for placement on a keyboardwhich Rudolph planned to maintain in his office.There is conflict in the evidence as to whether in August 1937, Wileyrequested Knoles to deliver the keys and whether Knoles used insult-ing language about Rudolph and refused to comply with Wiley'srequest.Wiley testified that in August he asked Knoles for whateverduplicate keys he had, explaining that Rudolph had ordered the erec-tion of a keyboard in his office for emergency use; that Knoles repliedthat he would retain his keys since he was in full charge of the weldingdepartment; and when Wiley reminded Knoles that Rudolph issuedthe instructions, Knoles said : "That dirty son-of-a-bitch doesn't needa key." On the other hand, Knoles testified that some months prior tohis discharge Wiley mentioned the fact that Rudolph wanted duplicatekeys for a keyboard; that at that time Wiley gave Knoles one or twokeys to a newly built cabinet and retained one of the cabinet keys, butWiley made no request for the welding-equipment keys.Knoles deniedthat he called Rudolph any name or made any reference to himwhatever.Wiley did not speak again to Knoles about the keys until Thursday,October 21.That week or the prior week, the respondent instituteda 3-day workweek and Knoles was not scheduled to work that day. Inaddition to its use by Knoles, the welding equipment was occasionallyU The respondent paid Knoles 05 cents an hour when he began work.During his ap-proximately 2 years of employment he received two personal increases at unstated times,and one blanket raise in May 1937, which advanced his pay rate to 90 cents an hour. INDEPENDENT PNEUMATIC TOOL CO.119used by Harvey Bunting who was in charge of experimental work.Customarily, whenever Bunting had welding work, he madearrange-ments with Knoles to use the equipment after Knolescompleted hisworkday.Apparently Bunting's first need for the keys in Knoles'absence from the plant during the period of curtailed operations oc-curred on October 21. In his absence, Bunting applied to Rudolph forthe keys, but without success, since Knoles had on his person the keyto the plant drawer where he kept the welding-equipment keys.Knolesappeared at the plant about 9:00 a. in. that day, however, for themeeting of the union bargaining committee with the respondent.Bunting met Knoles as he drove his automobile into the yard outsidethe plant and informed him that Rudolph wanted the keys.There is some conflict in the evidence as to what occurred inside theplant.In substance, Kuoles testified that he entered the plant,.un-locked the desk drawer, and delivered the keys to Bunting who returnedthem to Knoles within a few moments; that when Rudolph, who stoodby, announced that he planned to make duplicate keys, Kuoles simplyreplied : "That is O. K. with me" ; that Rudolph said something toWiley, which Knoles could not hear, and departed; that Wiley thenwalked up to Knoles' desk, picked. the keys out of the drawer, andstated : "lire are going to have duplicate keys made"; that when Knolesreplied: "Why can't you have them done Monday," Wiley dropped thekeys into the drawer and walked away ; and, that Knoles locked thedrawer.Wiley testified that Knoles placed the bunch of welding-equipment keys in the drawer, after lie explained the individual keystoWiley, and snapped the padlock; otherwise, Wiley agreed with thesubstance of Knoles' testimony.On the afternoon of October 21, Bunting again desired to use certainwelding equipment.According. to the testimony of Rudolph, Buntingat that time informed him that the equipment was still locked up;that he (Rudolph) asked, "Well, where in the devil is all the keys";that Bunting replied that Knoles "put it in the drawer and locked itup and won't let me have it." Rudolph further testified that he theninstructed Bunting to "take a hammer down there and knock the lockoff and get in that drawer" and that his instructions were carried out.Bunting did not in his testimony refer to the matter covered by theabove testimony of Rudolph.Although Wiley testified that on theafternoon of October 21 "Mr. Bunting and I went out and broke thatlock on the drawer with a hammer," he did not refer to any instruc-tions being received from Rudolph that they do so.According to Rudolph's testimony, he went to the office of Skaerfollowing his talk with Bunting and stated to Skaer, "By golly I suream getting sick and tired of messing around with Bob (Knoles) likeI am doing. I understand he locks up this equipment and won't letus have the keys and I want to know what to do," and that Skaer 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplied that he "would get the advice of an attorney on what to do."Skaer testified that Rudolph "told me about the difficulty with the keysand he told me how Mr. Wiley had talked with Bob and others aboutgetting the duplicate keys and how he had been refused the keys thatwere in Bob's possession and on that afternoon of the same day theequipment was found to be locked up again and they had to break thelock to get in."After consulting an attorney, Skaer instructed Rudolph to dischargeKnoles.Skaer testified that he consulted an attorney prior to takingany final action inasmuch as he- had previously learned that Knoleswas connected with the C. I. O. and "felt that it was possible thatclaims might be made on the part of the C. I. O. that we had dischargedhim because of his belonging to that organization.".When Knoles called for his regular, pay check on October 22, 1937,Rudolph advised him of his discharge. In response to Knoles' demandfor an explanation of such action, Rudolph stated that lie was beingdischarged because of his refusal to surrender the keys to Wiley onThursday morning.Knoles denied that he had refused to turn overthe keys and asked, "Why .don't you tell the truth about it, you knowthat it is not the reason."Rudolph replied, "Yes, it is. I am notgoing to argue with you about it."He then instructed Knoles to gethis check and belongings.Although Skaer's testimony indicates that Knoles' discharge wasbased on his alleged refusal to turn the keys over to Wiley on themorning of October 21 and although Rudolph referred to such allegedrefusal at the time of Knoles' discharge, Wiley testified that it wasnot until the morning of October 22 that he reported on this incidenttoRudolph.Furthermore, it was apparently not until October 22that Rudolph became aware of Wiley's accusation that Knoles haddeniedWiley the keys in August and had used certain epithets withrespect to Rudolph. It would appear, therefore, that Knoles' dis-charge could not have been based on the reasons assigned.However,even if Rudolph and Skaer knew of the accusations made by Wileyat the time. Knoles' discharge was decided upon, we think it clearthatKnoles was discharged because of his union affiliation andactivities rather than because of the reasons assigned by the re-spondent.We have noted above that Rudolph questioned Knoles concerningthe Union and its plans immediately after the Union was organizedon.May 30, 1937.Rudolph indicated at that time that he expectedKnoles to cast his lot with the respondent in its dealings with theUnion.About this same time, Skaer indicated to the union com-mittee his disapproval of the Union and that such disapproval con-tinued is shown clearly by the subsequent acts of interference, re-straint, and coercion on the part of Skaer.Although Knoles joined INDEPENDENT PNEUMATIC TOOL CO.121the Union and became an officer thereof in May 1937, his selectionas a member of the union committee did not take place until a dayor two before his discharge.The record does not establish that atthe time of Knoles' discharge the respondent knew that he heldoffice as financial secretary of the Union.His post as a union com-mitteeman did not bring him into direct contact with the manage-ment until October 21, 1937. It was on this date that his dischargewas decided upon.Knoles worked directly under Rudolph andSkaer and was not subject to supervision by Wiley.Nevertheless,Knoles was at no time given any opportunity to defend himselfagainst any charge made by Wiley that he had refused to, surrenderthe keys to Wiley and that he had made derogatory remarks withrespect to Rudolph.There was no investigation made by Rudolphor Skaer with respect to the truth of any such charges.The respond-ent flatly refused at the time Knoles was informed of his dischargeto consider Knoles' denial that he had refused to surrender the keystoWiley.Accordingly, we find that the respondent by discharging RobertKnoles on October 22, 1937, discriminated against him in regardto his hire and tenure of employment, thereby discouraging mem-bership in a labor organization.We also find that by such dis-crimination the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 't of the Act.Following his discharge by the respondent, Knoles worked ap-proximately 1 month at the Berkeley Steel Construction Company.Thereafter, he was unemployed until about a week prior to the hear-ing at which time he secured a temporary welding job which af-forded him part-time work.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forthin SectionIII above, occurring in connection with its operations described inSection I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.THE REMEDYWe have found that the respondent has engaged in certain unfairlabor practices.We shall order itto ceaseand desist therefrom andto take certain affirmative action designed to effectuate the policiesof the Act and torestore, as.nearly as possible, the situation thatexisted prior to the commission of the unfair labor practices.Having found that the respondent engaged inan unfairlabor prac-tice by discharging Robert Knoles, we shall order the respondent to 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffer to. Klioles reinstatement to his former or substantially equivalentpositionwithout prejudice to his seniority and other rights andprivileges and to make him whole for any loss of pay he mayhave differed by reason of his discharge by payment to him of asum equal to the amount which he normally would have earned aswages from the date of his discharge to the date of the offer of re-instatement; less his net earnings 15 during said period..Having found that the respondent has refused to bargain collec-tively' with the S.W. O. C., we shall order it, upon request, to bar-gain collectively with the S.W. O. C. in respect to rates of pay,wages, hours ' of employment, and other conditions of employment,and if an understanding is reached on any of such matters, to embodysaid understanding in a signed agreement with the S. W. O. C., ifrequested to do so by the S. W. O. C.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF L,:,w1.SteelWorkers Organizing Committee and Amalgamated Asso-ciation of Iron, Steel & Tin Workers of North America, Local No.1716, are labor organizations within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Robert Knoles, thereby discouraging membership in theSteelWorkers Organizing Committee and the Amalgamated Asso-ciation of Iron, Steel & Tin Workers of North. America, Local .No.1716, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act..3.All the respondent's production employees at its Los Angeles,California, plant, exclusive of clerical employees, salaried employees,and supervisors and foremen with authority to hire, lay off, or dis-charge, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act. .4.SteelWorkers Organizing Committee was on December 13,1937, and at all times thereafter has been, the exclusive representa-tive of all employees in such unit for the purposes of collective bargaining, within the meaning of Section 9 (a) of the Act."Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union,Local9590, 8 N.L. R. B. 440.Monies receivedfor work.performed upon Federal, State,.county, municipal,or other work-relief-projectsare not deductible as "net earnings"but, as provided in the Order below, shall be deductedand paid over to the appropriate fiscal agency.of theFederal, State, county, municipal, orother government or governments which supplied the funds for said work-relief projects. INDEPENDENT PNE'UAIATIC TOOL CO.1235.By refusing on February,11, 1938, and at all times thereafter,to bargain collectively with SteelWorkersOrganizing Committeeas the exclusive,representative of the employees in said appropriateunit, the respondent has engaged in and is engaging in unfair laborpractices,within the meaning of Section 8 (5) of the Act.6.By interfering with, restraining,or coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaged in unfair labor practiceswithin the meaning of Section 8(1) of the Act...7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2 (6) and (7)of the Act.8..The respondent has not discriminated with respect to the hireand tenure of employment of John R. Payne, within the meaningof Section 8 (3) of,the Act.ORDERUpon the basis of ' the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National. Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Cochise Rock Drill Manufacturing Co., and its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the Steel Workers OrganizingCommittee, Amalgamated Association of Iron, Steel & Tin Workersof North America, Local No. 1716, or any other .labor organizationof its employees, by discriminating in regard to hireand tenure ofemployment or any term or condition of employment;(b)Refusing to bargain collectively with the Steel Workers Or-ganizing Committee as the exclusive representative of all productionemployees at its Los Angeles, California, plant, excludingclericalemployees, salaried employees, and supervisors and foremen withauthority to hire, lay off, or discharge;(c)In any other manner interfering with, restraining,or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Robert Knoles immediate and full reinstatement tohis former position, without prejudice to his seniority and otherrights or privileges previously enjoyed by him; 124DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole Robert Knoles for any loss of pay he has sufferedby reason of his discharge by payment to him of a sum equal to theamount which he normally would have earned as wages during theperiod from the date of discharge, October 22, 1937, to the date ofsuch offer of reinstatement, less his net earnings 15 during said period,deducting, however, from the amount otherwise due to said employee,moniesreceived by him during said period for work performed uponFederal, State, county, municipal, or other work-relief projects; andpay over the amount, so deducted, to' the appropriate fiscal agency ofthe Federal, State, county, municipal, or other government or govern-ments which supplied. the funds for said work-relief projects;(c)Upon request, bargain collectively with the Steel Workers Or-ganizing Committee as the exclusive representative of all productionemployees at its Los Angeles, California, plant, excluding clericaland salaried employees, supervisors and foremen with authority tohire, lay off, or discharge, in respect to rates of pay, wages, hoursof employment, and other conditions of employment, and, if an under-standing is reached on any such matters, embody said understandingin a signed agreement with the Steel Workers Organizing Committee,if requested to do so by said Steel Workers Organizing Committee;(d) Immediately post notices to its employees in conspicuous placesthroughout its plant' stating that the respondent willceaseand desistas set forth in -1 (a), (b), and (c), and that it will take the affirma-tive action set forth in 2 (a), (b), and (c) of thi.s Order;(e)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(f)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.IT IS FURTHERORDERED that the complaint be,and-it herebyis,dis-missed in so' far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (3) of theAct by discharging John R. Payne.AND IT IS FURTHERORDEREDthat the complaint be,and it hereby is,dismissed in so far as it alleges that the Independent Pneumatic ToolCo. has engaged in unfair labor practices within the meaning ofthe Act.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.11 See footnote 15,supra.